Title: To George Washington from Moses Hazen, 12 June 1783
From: Hazen, Moses
To: Washington, George


                  
                     Sir,
                     Pompton 12th June 1783
                  
                  I have received your Excellency’s Letter of the 9th Current, and Three Hundred Discharges by Col. Stewart, the Bearer of this, and I have furnished him with the Return required; their is but a few Men in the Regiment that do not wish to leave the Service as soon as possible, yet their is not however a single Man amongst the whole that will be satisfied to move from this Place on Furlough or otherwise until he is paid up as far as the other Parts of the Army.  Their is a small Store of Goods just arrived from Philadelphia to this Place; and some more expected in a Day or two, which may be sufficient for one Month’s Pay, or thereabouts; we have agreed with the Merchant to issue them on the Credit of the Soldiers Pay.
                  As we are told Mr Morris has sent his Bills to Head-Quarters for three Month Pay of the Army, I beg your Excellency will please to direct that this Regiment have its Share of them; as well as to direct the Paymaster-General to pay up the Remainder of the Month of January last in Specie; this Regiment not having received the one third of that Month’s Pay.
                  Your Excellency may be assured that every Attention will be paid by me, to get those Men out of the Field as soon as possible, which I hope will not exceed the latter End of next Week.  I have the Honour to be, Your Excellency’s most obedient And very humble Servant,
                  
                     Moses Hazen
                     
                  
               